PER CURIAM.
The opposition -to a bankrupt’s discharge causes delay, a trial, and, naturally, expense and trouble to the bankrupt, as well as costs to the estate. A verification of such opposition seems to be required to prevent frivolous objections and waste of time, and we think that such opposition is within the intent and meaning of section i8c of the bankrupt act of 1898. If a verification of the opposition is required, it should be positive and certain, not vague and argumentative.
The question principally argued in this court is whether the said section 18c is mandatory or simply directory. If mandatory, then the riding of the court as to the sufficiency of the verifications attached to the opposition was correct; if, on the other hand, said section is directory only, then it was discretionary with the judge to require compliance with the statute, and his ruling requiring a verification, and a positive verification, is not subject to review.
The petition is denied.